Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
2.	The terminal disclaimer filed on March 21, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,410,590 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER'S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with ASLAM A. JAFFERY on March 21, 2022.
The application has been amended as follows: 
In claim 42, lines 5-6, the phrase “light surrounding the apparatus” has been changed to --light surrounding the apparatus, wherein the one or more processors are further to trigger and monitor the one or more sensors to sense the one or more ambient colors--.
In claim 44, lines 1-4, the limitation “wherein the one or more processors are further to trigger the one or more sensors to sense the one or more ambient colors, and 
In claim 47, lines 4-5, the phrase “light surrounding the computing device” has been changed to --light surrounding the computing device, wherein the one or more processors are further to trigger and monitor the one or more sensors to sense the one or more ambient colors--.
In claim 49, lines 1-3, the limitation “further comprising triggering the one or more sensors to sense the one or more ambient colors, and monitor the one or more sensors and the sensing of the one or more ambient colors,” has been deleted.
In claim 52, lines 4-6, the phrase “receiving sensory input data indicating one or more ambient colors based on real- time or periodic chromatic monitoring of environmental light surrounding the computing device” has been changed to – receiving, via one or more sensors, sensory input data indicating one or more ambient colors based on real- time or periodic chromatic monitoring of environmental light surrounding the computing device, wherein the computing device is further to trigger and monitor the one or more sensors to sense the one or more ambient colors--.
In claim 54, lines 1-4, the limitation “wherein the operations further comprise triggering the one or more sensors to sense the one or more ambient colors, and monitor the one or more sensors and the sensing of the one or more ambient colors,” has been deleted.
In claim 57, lines 5-6, the phrase “light surrounding the apparatus” has been changed to -- light surrounding the apparatus, wherein the one or more processors are 
In claim 59, lines 1-4, the limitation “wherein the one or more processors are further to trigger the one or more sensors to sense the one or more ambient colors, and monitor the one or more sensors and the sensing of the one or more ambient colors,” has been deleted.
These changes will place this application in condition for allowance.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG U TRAN whose telephone number is (571)272-7358. The examiner can normally be reached M-F 10:00AM- 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. MILLER can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

March 22, 2022
/TRANG U TRAN/Primary Examiner, Art Unit 2422